Citation Nr: 1400629	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing in February 2012, before the undersigned Veterans Law Judge, via videoconferencing (Videoconference hearing).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In an August 1970 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder because the evidence indicated that the condition was a congenital defect and, therefore, not a disorder for which service connection could be granted. 

2. The evidence associated with the claims file subsequent to the August 1970 rating decision suggests that the Veteran's low back disorder was a disorder or disease that pre-existed service, rather than a congenital defect, and that it was permanently aggravated by service. 



CONCLUSIONS OF LAW

1. The August 1970 rating decision denying service connection for a low back disorder became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 20.302, 20.1103 (2012).

2. Evidence received since the August 1970 rating decision denying service connection for a low back disorder is both new and material, and service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2012). In this instance, the Veteran was seeking to reopen a previously denied claim for service connection. As this decision will fully grant the Veteran's application to reopen this claim, the Board need not discuss the VCAA notice requirements regarding such applications.

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "[N]ew evidence" means evidence not previously submitted to agency decision-makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits. 38 C.F.R. §§ 3.303, 4.9 (2012). Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection. The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability. VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)]. 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90.

According to VAOPGCPREC 82-90, "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, "defect" has been defined as structural or inherent abnormalities or conditions which are more or less stationary in nature. Generally, a "disease" is considered to be a condition capable of improving or deteriorating, while a "defect" is not considered to be a condition capable of improving or deteriorating. Id. 

Reviewing the evidence of record, in an August 1970 rating decision, the RO found that the Veteran's low back disorder, diagnosed as spondylolysis and spondylolisthesis, could not be service connected because the evidence indicated that it was a congenital defect existing since birth. 

The evidence received since the August 1970 rating decision includes VA treatment records, private treatment records, and medical opinions. In a March 2010 opinion, a private examiner stated that the Veteran had pre-existing low back disorders, rather than congenital defects of the low back, at the time of his entrance into service, and that these disorders were permanently aggravated by the Veteran's duties during service. This evidence is new, as it was not previously of record at the time of the August 1970 rating decision. It is also material in that it helps to support the Veteran's contentions that his claimed low back disorder is related to service. Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened; to this extent only the appeal is granted.


REMAND

In a March 2010 letter, Dr. Bradberry, a private examiner, wrote that he had been treating the Veteran for nine years and had examined the Veteran's back. The record of evidence contains no indication that the RO sought to procure any treatment records from Dr. Bradberry's office. Therefore, an attempt should be made to procure those records. 

Recent treatment records indicate that the Veteran has been diagnosed with spondylolysis with spondylolisthesis, and multilevel degenerative changes with disc space narrowing. The record contains multiple VA medical opinions in which VA examiners opined that it was less likely than not that the Veteran's current low back disorders were related to service. In explaining their opinions, each of the VA examiners stated that the Veteran's low back disorders pre-existed service and did not undergo permanent aggravation during service. Yet, a low back disorder was not noted upon the Veteran's entrance into service, he is presumed to have been physically sound upon service entry unless the evidence clearly and unmistakably shows that the Veteran's disability was both preexisting and not aggravated by service. As the VA examiners did not address whether the evidence clearly and unmistakably showed preexistence and non-aggravation, an additional VA medical examination to determine the etiology of the Veteran's claimed low back disorder is required. Moreover, several examiners have described the Veteran's low back disorders as being "congenital."  If a disorder is found to have been both pre-existing and congenital, an opinion is necessary to determine whether the disorder is either a "congenital disease" or a "congenital defect" under VA regulations.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed low back disorder, to include any records from the office of Dr. Bradberry. All records/responses received should be associated with the claims file. Insure that the Veteran is provided with the necessary authorization and release forms to procure the outstanding private treatment records. All efforts to obtain the records should be fully documented.

2. After the above had been performed, schedule the Veteran for a VA examination to determine the etiology of the Veteran's claimed low back disorder. 

The VA examiner should review the entire claims file and should especially note the following:

i. The April 1968 service entrance examination report, indicating that the Veteran's spine and musculoskeletal system were normal;

ii. The service treatment records, indicating treatment for low back pain, claimed to be related to a pre-existing, potentially congenital condition;

iii. The June 1970 service discharge report, indicating that the Veteran's spine and musculoskeletal system were normal;

iv. The Veteran's July 1970 Report of Medical History, including a notation stating that the Veteran had experienced "spondylolysis of the back since birth;"

v. The February 2009 VA X-ray report;

vi. The June 2009 VA medical examination report and July 2009 VA medical opinion;

vii. The Veteran's September 2009 Notice of Disagreement and October 2009 lay statement;

viii. The March 2010 private medical opinion;

ix. The April 2010 VA medical examination report;

x. The July 2010 private medical opinion;

xi. The November 2010 VA medical opinion;

xii. And the Veteran's February 2012 testimony before the Board.
 
After an interview of the Veteran, a review of the claims file, and all tests and studies required, the VA examiner should offer the following opinions:

i. Did a low back disorder clearly and unmistakably exist prior to the Veteran's entrance into service?

ii. If a low back disorder clearly and unmistakably existed prior to the Veteran's entrance into active duty service, was the back disorder a "congenital defect," meaning a structural or inherent abnormality or condition which is more or less stationary in nature? If so, is it as least as likely as not that the Veteran  experienced an additional disability due to disease or injury superimposed upon such defect during service?

iii. If there was a clearly and unmistakably preexisting low back disorder that was not a "congenital defect," did such disorder undergo aggravation during service or was any increase clearly and unmistakably due to the natural progress of the disease?

iv. If there was not a clearly and unmistakably preexisting low back disorder, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder had its onset in service or is otherwise related to service or caused by any incident in service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale must be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should in such case explain why it would be speculative to respond.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal. If the benefits sought in connection with the claim remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


